Citation Nr: 0334298	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  02-16 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) pension benefits in the 
calculated amount of $9,658.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel




INTRODUCTION

The veteran served on active duty from April 1954 to April 
1962.  The veteran died on December [redacted], 2001.  The veteran's 
spouse is appealing on behalf of the veteran's estate.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2001 decision by the Committee on Waivers and 
Compromises (Committee) that denied the veteran's request for 
waiver of recovery of an overpayment of pension benefits 
calculated in the amount of $9685.  The case has been 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate review.


REMAND

The veteran was granted a non-service-connected pension with 
aid and attendance benefits in June 2000.  In January 2001, 
the VA was notified that the appellant had become employed in 
June 2000.  In February 2001, an award adjustment was made 
the veteran's monthly benefit to include the veteran's 
spouse's monthly income.  At that time, information of record 
indicated the veteran had gross medical expenses greater than 
income, therefore no overpayment was created.  In April 2001, 
the RO was informed that the veteran was a Medi-Cal veteran, 
and his share of the costs of his care was $2,522 per month.  
Therefore, the veteran's medical expenses were less than had 
been previously considered in determining countable income.

Based on the information, in April 2001 the RO reduced the 
veteran's pension benefits effective August 1, 2000.  This 
action resulted in the creation of a $9,658 overpayment.  
Review of the claims folder indicates that the veteran's 
pension benefits were withheld November ($274) and December 
2001 ($274) and January ($297) and February 2002 ($297) prior 
to their discontinuation upon the veteran's death in December 
2001.  The 2002 payments were issued after entitlement ended, 
and thus created another overpayment - although because they 
were already being withheld there is no net overpayment 
created.  This all resulted in a net reduction of the debt by 
$548, leaving $9110.

In May 2001, the veteran requested waiver of the overpayment.  
In June 2001, the Committee denied the veteran's request.  As 
noted above, the veteran died in December 2001.  In February 
2002, the veteran's spouse submitted a statement requesting 
discharge of the debt of her deceased husband.  The RO 
considered this a notice of disagreement filed on behalf of 
the veteran's estate, provided the veteran's spouse with a 
statement of the case.  The appeal was properly perfected.

In August 2002, the RO sent the veteran's spouse a VA Form 
20-5655, Financial Status Report (FSR) and requested her to 
complete it and return it within 21 days.  The veteran's 
spouse completed and submitted the FSR reflecting her 
personal financial status.

In September 2002, the Committee continued their denial of 
the request for waiver.

In October 2002, the veteran's spouse submitted a statement 
clarifying that her late husband did not in fact have an 
estate.  She noted that under California community property 
law as the spouse, the only thing that she inherited was the 
family home.

Also in October 2002, the appellant's representative 
submitted a statement disputing the veteran's spouse's 
personal liability for the veteran's debt.  He argued that 
the RO should have requested information regarding the estate 
of the veteran rather than the personal finances of the 
veteran's surviving spouse.

The Board finds that the evidence of record is insufficient 
to equitably determine whether there should be a waiver of 
overpayment in this case.  Initially, the Board notes that 
the veteran's spouse may continue the veteran's request for 
waiver subsequent to the death of the veteran.  See 
VAOPGCPREC 3-2002 (Disposition of Request for Waiver of 
Indebtedness in the Event of Death of the Veteran).

The Board finds that aside from the assertion by the 
veteran's spouse in October 2002 that the veteran's left no 
estate, there is no specific information regarding the status 
of the veteran's estate, if any, upon his death.  It is not 
clear from the record whether the veteran died intestate, 
whether a will was probated, nor what if any assets his 
estate contained at the time of his death.  Absent such 
information, a decision can not be made.

The financial status and actions of the surviving spouse will 
be examined only when [she] bears some responsibility for the 
creation of the debt or is also responsible for its 
repayment.  See VA Financial Policy Manual MP-4, Part VIII, 
Ch. 3, para. 8B.05(c)(2)(a).  Review of the record does not 
reveal a finding by the COWC that the veteran's surviving 
spouse is liable or responsible for the creation of the debt.  
Absent such a finding, the present financial status of the 
veteran's spouse is not for consideration.

The Board notes that the notice and duty to assist of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (VCAA), are relevant to a 
different chapter of title 38, and do not apply to this 
appeal.  Barger v. Principi, 16 Vet. App. 132 (2002).

Accordingly, the appeal is remanded for the following 
actions:

1.  Contact the veteran's spouse and 
request information regarding the status 
of the veteran's estate, whether the 
veteran died intestate or with a will, 
and if so whether the will was probated.  
If no will was probated, the veteran's 
spouse should be requested to identify 
and provide the value of the assets of 
the veteran's estate.

2.  After the development requested above 
has been completed to the extent 
possible, the COWC should again review 
the record in compliance with Financial 
Policy Manual MP-4, Part VIII, Ch. 3, 
para. 8B.05(c)(2).  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




